Opinion by
Judge Cofer:
This appeal is prosecuted to reverse a judgment rendered on a commissioner’s report making a settlement of a long and complicated account. The report of the master covers- nearly twenty pages; there are fifteen exceptions to the report by the appellant; and the record consists of over two- hundred seventy pages. The record was filed in this court by the appellant, December 14, 1875, and was submitted February 24, 1876, on the appellee’s brief, and no brief has yet been filed by the appellant.
This court will not undertake to examine- in detail the numerous items of the accounts involved,- and to- read and study the conflicting evidence in the cause without aid from the party complaining of the action of the court below. It is no' part of our duty to read, study and digest a record in order to see if we cannot find errors upon which to reverse in favor of a party who neglects to* present the *119grounds upon which he asks relief, and the judgment is therefore affirmed.

George E. Roe, for appellant.


E. C. Phister, W. B. Ireland, for appellee.